Per Curiam.
Respondent was admitted to practice by this Court in 1986. He maintained a law office in the City of Albany.
By decision dated October 20, 2005, respondent was suspended *1191by this Court for a period of two years (Matter of DiStefano, 22 AD3d 951 [2005]). He now applies for reinstatement. Petitioner advises that it does not oppose the application.
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension and with the Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules regarding reinstatement (see 22 NYCRR 806.12 [b]) and that he possesses the requisite character and fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.